EXHIBIT 10.39

 

 

 

[pvotf_ex1039img1.jpg] 



   

 



 

[pvotf_ex1039img2.jpg] 



   

 



 

[pvotf_ex1039img3.jpg] 



   

 



 

[pvotf_ex1039img4.jpg] 



   

 



 

[pvotf_ex1039img5.jpg] 



   

 



 

[pvotf_ex1039img6.jpg] 



   

 



 

[pvotf_ex1039img7.jpg] 



   

 



 

[pvotf_ex1039img8.jpg] 



   

 



 

[pvotf_ex1039img9.jpg] 



   

 



 

[pvotf_ex1039img10.jpg] 



   

 



 

[pvotf_ex1039img11.jpg] 



   

 



 

[pvotf_ex1039img12.jpg] 



   

 



 

[pvotf_ex1039img13.jpg] 



   

 



 

[pvotf_ex1039img14.jpg] 



   

 



 

[pvotf_ex1039img15.jpg] 



   

 



 

[pvotf_ex1039img16.jpg] 



   

 



 

[pvotf_ex1039img17.jpg] 



   

 



 

[pvotf_ex1039img18.jpg] 



   

 



 

[pvotf_ex1039img19.jpg] 



   

 



 

[pvotf_ex1039img20.jpg] 



   

 



 

[pvotf_ex1039img21.jpg] 



   

 



 

[pvotf_ex1039img22.jpg] 



   

 



 

[pvotf_ex1039img23.jpg] 



   

 



 

[pvotf_ex1039img24.jpg] 



   

 



 

[pvotf_ex1039img25.jpg] 



   

 



 

[pvotf_ex1039img26.jpg] 



   



 